Citation Nr: 0307598	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2000, a statement of the case was issued the same 
month, and a substantive appeal was received in December 
2000.  The veteran testified at a personal hearing at the RO 
in June 2001.  


FINDING OF FACT

A back disability, to include osteoarthritis, was not 
manifested during the veteran's military service or for many 
years after such service, nor is a back disability otherwise 
related to the veteran's military service.


CONCLUSION OF LAW

A back disability, to include osteoarthritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor may osteoarthritis of the low back be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, and testimony and correspondence 
from the veteran as well as lay statements.  Although a VA 
medical examination and opinion have not been obtained, the 
Board finds that the record as it stands includes sufficient 
competent evidence to permit the case to be decided.  38 
C.F.R. § 3.159(c)(4).  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Moreover, in a November 2002 letter from the Board, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for residuals of a back 
injury with osteoarthritis.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Factual Background

The veteran was found to be without defects at the time of 
the service entrance examination.  

A June 1953 clinical record includes the notation that the 
veteran had been involved in a car wreck two years prior and 
was alleging that he injured his back and fractured his right 
leg at that time.  He was seeking treatment at that time for 
swelling of the leg.  An X-ray was interpreted as revealing a 
normal lumbar spine but the lower thoracic spine which was 
just visible on the edge of the film was questionable.  A 
follow-up X-ray of the thoracic spine was interpreted as 
revealing no significant pathology.  A back disorder was not 
diagnosed.  

Clinical evaluation of the veteran's spine was normal at the 
time of the service exit examination in 1955.  No pertinent 
abnormalities were noted.  On a Report of Medical History 
completed by the veteran at the time of his separation 
examination, he denied having or ever having had arthritis or 
rheumatism.  No pertinent abnormalities were noted.  

The veteran submitted a claim of entitlement to service 
connection for carcinoma in October 1965.  A back disability 
was not reported at that time.  

VA hospitalization records dated in October 1965 were silent 
for any complaints referable to the veteran's back.  Physical 
examination of the musculo-skeletal system was negative at 
that time.  The only reported adult illnesses were numerous 
trauma to the right lower leg, including hospitalization in 
1954, with infection and fracture of the right tibia.  

VA hospitalization records dated in 1976 and 1977 did not 
reveal any complaints of, diagnosis of or treatment for any 
back disorder.  

At the time of an April 1977 VA examination, the veteran 
complained of high blood pressure, dizziness, nervousness, 
swelling and giving way of the knees, heart flutters, chest 
pain, gas and indigestion.  He did not mention any back 
problems.  On special orthopedic examination, he reported 
that he fractured his right tibia in 1955 in an automobile 
accident and had five operations on the leg since then.  A 
back disorder was not reported.  

In connection with his nonservice-connected pension benefits, 
the veteran submitted Eligibility Verification Reports from 
1986 to 1991.  He reported medical expenses he incurred 
during these periods for treating his right kidney, cancer, 
blood pressure problems, gout, sinusitis, removal of a 
lesion, a shoulder problem, an ear infection, and bronchitis.  
There were no specific references to a back disability.  He 
indicated on one form that he was treated for arthritis in 
1991 but did not indicate where the arthritis was located.  

The first medical records documenting treatment for a back 
disorder are dated in February 1999.  A February 1999 record 
referenced X-rays as revealing osteoarthritis of the spine.  
A separate clinical record dated in February 1999 indicated 
that the veteran was seeking treatment at that time for low 
back pain which had been present for several days.  It was 
noted that the veteran had been involved in a motor vehicle 
accident many years prior with some back pain but the back 
pain was not chronic.  The assessment was low back pain.  A 
third clinical record dated the same month indicated that the 
veteran reported he had had low back pain in the past from an 
old army injury.  The current episode of low back pain was 
brought on by lifting a dishwasher three days prior.  

In a statement dated in October 2000, the veteran reported 
that he aggravated a pre-existing back problem during active 
duty by lifting anti-aircraft shells.  

The veteran submitted seven lay statements in June 2001.  One 
of the statements indicated that the veteran was in good 
health prior to his active duty service but since his 
discharge his hearing and health including his back and knees 
had failed.  

The veteran testified at a June 2001 RO hearing that he had 
had an accident involving his back prior to his active duty 
service without residual injury.  He indicated that he 
injured his back during basic training moving barrels of 
water from one truck to another.  He reported that after the 
incident, he was taken to the hospital for X-rays and he was 
treated with some type of lineament.  He received post-
service treatment from VA for his back.  The veteran's spouse 
testified that a VA doctor in the 1970's had indicated that 
the veteran's back injury was related to his military service 
but these records were lost and attempts to locate them were 
unsuccessful.  

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board first finds that consideration of the present 
appeal under an aggravation of a preexisting disability 
theory is not appropriate.  No low back disability was noted 
on entrance examination.  Moreover, even though the veteran 
subsequently reported a preservice low back injury in 
connection with an automobile accident, military medical 
personnel were unable to find any low back disorder on x-ray 
examination.  The Board therefore finds that there was no 
chronic preexisting low back disorder.  In other words, any 
preservice injury to the low back appears to have been acute 
and healed by the time of entry into service. 

There is also no evidence showing any manifestation of low 
back disability during service.  A review of service medical 
records reveals only the one mention of a back disability 
which was in June 1953.  The back disability was only 
reported as past medical history involving a car accident.  
There is no indication in the service medical records that 
the veteran sought treatment for back problems at any time 
during active duty.  Significantly, clinical evaluation of 
the spine was normal at the time of the veteran's discharge 
examination and he expressly denied any problems with 
arthritis at that time.  

There is also no competent evidence of record demonstrating 
that arthritis of the low back was manifested within one year 
of the veteran's discharge from service.  There are no 
medical records associated with the claims file dated within 
one year of discharge.  There is therefore no basis for 
granting service connection on the basis of the one-year 
presumption for arthritis.  

The first competent evidence of the presence of a specific 
back disability was in February 1999.  The clinical evidence 
dated in 1999 includes history furnished by the veteran 
regarding low back pain.  However, these statements made by 
the veteran many years after the fact are simply not 
supported by the evidence contemporaneous with his service or 
with post-service records.  In this regard, the Board notes 
the veteran was examined by VA in 1965 and 1977 and failed to 
mention a back disability and the Eligibility Verification 
Reports from 1986 to 1991 where silent as to treatment for a 
back disability.  The Board notes that the Eligibility 
Verification Reports form specific for 1991 indicates that 
the veteran was treated for arthritis but it does not 
indicate what type.  Even if the Board concedes that the 
veteran was treated for arthritis of the back in 1991, this 
still leaves a gap of more than 30 years between the time of 
discharge and the first evidence of the presence of a back 
disability.  

The Board notes the veteran's spouse testified that a VA 
physician reported opined in 1970 that the veteran had a back 
disability which was due to his military service but these 
records are lost and cannot be replaced.  As to that 
contention, it must be noted that the United States Court of 
Appeals for Veterans Claims has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
spouse's testimony on the matter of what physician reported 
to the veteran, the record is devoid of evidence 
substantiating any such admission by VA medical personnel.  

In sum, the preponderance of the evidence is against a 
finding that any current back disability is related to the 
veteran's military service.  In reaching this determination, 
the Board has reviewed the evidence of record which includes 
medical records dated in the 1990's which show current back 
disability.  However, service medical records as well as 
post-service medical records show that his low back was 
essentially normal during service and for many years 
thereafter.  This compels the conclusion that the current low 
back disability is not in any manner related to service.  

While a VA examination of the veteran's back has not been 
conducted, such an examination is not necessary to decide the 
veteran's claim in view of the fact that there is sufficient 
medical evidence of record documenting the fact that his low 
back was normal during service and for many years after 
discharge.  38 C.F.R. § 3.159(c)(4).  To conduct an 
examination and request an opinion in a case such as this 
would involve pure speculation on the examiner's part, 
further delay the veteran's appeal, and impose an additional 
burden on VA with no benefit flowing to the veteran.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

